Exhibit 10(l)

 

ALBERTO-CULVER COMPANY

DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS

 

(As Amended and Restated)

(July 24, 2003)

 

1. Purpose. The principal purposes of the Deferred Compensation Plan for
Non-Employee Directors (“Plan”) are to (i) benefit Alberto-Culver Company
(“Company”) and its subsidiaries by offering its non-employee directors an
opportunity to become holders of Class B common stock, par value $.22 per share
(“Common Stock”), in order to enable them to represent the viewpoint of other
stockholders of the Company more effectively and (ii) permit non-employee
directors to defer all or a portion of the fees that they receive as directors
of the Company in the investments listed from time to time on Annex A hereto
(the “Investments”).

 

2. Plan Participants. Each director who is not an officer or employee of the
Company or any of its subsidiaries shall be a participant under the Plan
(“Participant”).

 

3. Administration. The Plan shall be administered by the Board of Directors of
the Company (“Board”). The Board shall have full power to construe, administer
and interpret the Plan. The Board’s decisions are final and binding on all
parties. All fees and expenses incurred by the Plan in connection with its
administration shall be paid by the Company, except for investment management
and other fees charged by advisors for managing the Investments.

 

4. Director Fee Elections.

 

(a) Each Participant shall make one of the following elections in accordance
with Section 4(b) and/or 4(c) with respect to his or her annual retainer and
meeting fees (collectively, “Director Fees”):

 

(i) The Participant may elect to have the Director Fees paid to him or her in
cash. Director Fees payable with respect to meetings will be paid as soon as
reasonably practicable on or after the date of each such meeting and the annual
retainer shall be paid in equal installments on a quarterly basis; or

 

(ii) The Participant may elect to defer receipt of all of the Director Fees in
an account (the “Deferred Account”) until (a) one month after the date on which
his or her service on the Board terminates for any reason or (b) any specific
date selected by the Participant. Participants may also elect to receive one
lump sum payment or substantially equal annual installments (which may fluctuate
during this period depending on the performance of the Investments in the
Deferred Account), not to exceed five installments, of all amounts deferred. In
the absence of an election to the contrary, in whole or in part, deferred
amounts will be paid in a single lump sum one month after the date on which the
Participant’s service on the Board terminates for any reason. Amounts deferred
pursuant to this Section 4(a)(ii) will be deferred on a quarterly basis by
taking the cash value of all Director Fees payable during the quarterly periods
ending on the last day of April, July, October and January. Such amounts will be
invested in one or more of the Investments pursuant to an investment form
(“Investment Form”).

 

(iii) The Participant may elect to receive a distribution of the number of
shares of Common Stock equal to the cash value of all Director Fees payable
during the quarterly periods ending on the last day of April, July, October, and
January, divided by the Fair Market Value of a share of Common Stock on the last
trading day of each such quarterly period. Each distribution shall be evidenced
by a certificate representing the applicable number of shares of Common Stock,
registered in the name of the Participant, and distributed to the Participant on
or as soon as reasonably practicable after each quarterly date noted in the
preceding sentence. Such quarterly distributions of Common Stock will be made
only in whole-share increments. The cash value of any fractional share, based
upon the Fair Market Value for the applicable quarterly period as calculated
above, shall be paid to the Participant in cash at the time of the Common Stock
distribution.

 

1



--------------------------------------------------------------------------------

(b) Except as provided in the next paragraph, on or before November 1st of each
calendar year, each Participant shall complete a form specifying the elections
described above with respect to Director Fees (“Election Form”) and deliver the
Election Form to the General Counsel of the Company (“General Counsel”). The
period beginning each November 1st and ending the following October 31st shall
be referred to as a “Fiscal Year.” A Participant’s elections shall be in
increments of 25% with respect to the elections available in Section 4(a) above.
Amounts deferred pursuant to Section 4(a)(ii) above may be allocated pursuant to
an Investment Form to specific Investments in whole increments of 1% where the
amount deferred pursuant to Section 4(a)(ii) rather than the Director Fees paid
shall be considered 100% for purposes of this allocation.

 

An Election Form shall remain in effect for subsequent Fiscal Years until a
subsequent Election Form is delivered to the General Counsel before the first
day of the Fiscal Year in which the new Election Form is to become effective.
Except as provided in Section 4(c), an initial Election Form or a subsequent
Election Form shall only apply to those Director Fees payable to a Participant
with respect to services rendered after the end of the Fiscal Year in which such
initial or subsequent Election Form is delivered to the General Counsel. Any
Election Form delivered by a Participant shall be irrevocable with respect to
any Director Fee covered by the elections set forth therein (but may be amended
by a subsequent Election Form applicable to those Director Fees payable to a
Participant with respect to services rendered after the end of the Fiscal Year
in which such form was delivered to the General Counsel). If an Election Form is
not in effect for a Participant for a Fiscal Year (e.g., the Participant has not
completed an initial Election Form), he or she shall be deemed to have elected
the option specified in this Section 4(a)(i) until a completed Election Form has
been delivered to the General Counsel and has become effective.

 

(c) Notwithstanding the preceding provisions of this Section 4, an election made
by a Participant in the Fiscal Year in which he or she first becomes eligible to
participate in the Plan may be made pursuant to an Election Form delivered to
the General Counsel within 60 days after the date on which he or she initially
becomes eligible to participate, and such Election Form shall be effective on
the first day of the first quarterly period commencing February 1, May 1, August
1, or November 1, as applicable, following the date such Election Form is
delivered to the General Counsel.

 

5. Participant Accounts.

 

(a) Director Fees deferred pursuant to Section 4(a)(ii) shall be credited to the
Participant’s Deferred Account within two business days of receipt by CIGNA, the
trustee. Dividends paid on the Common Stock Fund portion of the Deferred Account
(the “Common Stock Fund”) pursuant to Section 4(a)(ii) shall be credited to the
Guaranteed Income Fund.

 

(b) Deferred Accounts pursuant to Section 4(a)(ii) shall be held in a Rabbi
Trust (the “Trust”) by CIGNA Bank & Trust Company, FSB (“CIGNA”), as trustee.
The Company shall be the beneficiary of the Trust, which will contain the actual
Investments. The Trust will be subject to the terms of a trust agreement between
the Company and CIGNA. Participants may elect to transfer between the
Investments only during the 5 business days of each quarterly period beginning
on the third business day of February, May, August and November. All
transactions involving the transfer into or out of the Common Stock Fund must be
approved in advance by either the Chairman, CEO or Treasurer plus the General
Counsel. Transfers into and out of Investments may be done in whole increments
of 1%.

 

6. Distributions.

 

(a) Subject to Sections 6(b), 6(c) and 6(d), the entire balance of a
Participant’s Deferred Account shall be paid on the date(s) specified in the
Participant’s last Election Form made pursuant to Section 4. Except for the
Common Stock Fund which will be payable in shares or cash at the option of the
Participant, all amounts in the Deferred Account shall be payable in cash on the
dates specified in Section 4. The election to take the balance

 

2



--------------------------------------------------------------------------------

deferred in the Common Stock Fund in cash or Common Stock may be made at any
time by the Participant (or in the event of the Participant’s death, the
appropriate person determined in accordance with Section 6(b)) before the date
of such scheduled distribution. In the absence of a valid election, amounts
deferred in the Common Stock Fund shall be paid in Common Stock and cash for any
fractional shares.

 

(b) If a Participant’s service on the Board shall terminate by reason of his or
her death, or if he or she shall die after becoming entitled to a distribution
hereunder, but prior to receipt of his or her entire distribution, all
Investments in such Participant’s Deferred Account, except the Common Stock Fund
which may be distributed in Common Stock or cash at the election of the
Participant’s designated beneficiary, spouse or estate, as described below,
shall be distributed in cash as soon as reasonably practicable to such
beneficiary or beneficiaries as such Participant shall have designated by an
instrument in writing last filed with the General Counsel prior to his or her
death, or in the absence of such designation of any living beneficiary, to his
or her spouse, or if not then living, to his or her estate.

 

(c) The Participant may request an early distribution of all or a portion of the
balance of the Deferred Account (excluding any amounts in the Common Stock Fund)
owed to the Participant. A single-sum payment will be paid to Participants who
request such distribution. An early distribution paid to a Participant shall
result in a penalty equal to 10% of such early distribution. The Participant
will forfeit all right, title and interest to an amount equal to such penalty.
The early distribution shall be paid to the Participant net of the 10% penalty
and any withholding or other applicable taxes.

 

(d) Notwithstanding any other provisions of the Plan, (i) the entire balance of
each Participant’s Deferred Account (other than the Common Stock Fund) shall be
distributed to such Participant as soon as reasonably practicable after the date
of the occurrence of a Change in Control in the form of a single lump sum cash
payment and (ii) shares of Common Stock and cash for any fractional shares equal
to the entire number of shares of Common Stock contained in each Participant’s
Common Stock Fund shall be distributed as soon as reasonably practicable after
the occurrence of the Change in Control. The cash value of any Director Fees
earned but not yet invested or paid pursuant to Section 4(a), as of the date of
a Change in Control, shall be paid to the Participant in the form of a single
lump sum payment as soon as reasonably practicable after the occurrence of a
Change in Control. For purposes of this Section 6(d), the definition of a Change
in Control shall be the same as that definition of Change in Control found in
the Alberto-Culver Company 2003 Stock Option Plan For Non-Employee Directors, as
amended from time to time.

 

7. Amendment, Suspension or Termination. The Board may, at any time and from
time to time, suspend or terminate the Plan, in whole or in part, or amend the
Plan in such respects as the Board may deem proper and in the best interest of
the Company or as may be advisable, provided, however, that no suspension,
termination or amendment shall be made which would (i) directly or indirectly
deprive any current or former Participant or his or her beneficiaries of all or
any portion of his or her Deferred Account as determined as of the effective
date of such amendment, suspension or termination, or (ii) directly or
indirectly reduce the balance of any Deferred Account held hereunder as of the
effective date of such amendment, suspension or termination. Notwithstanding
anything to the contrary contained herein, upon termination of the Plan, (a)
distribution of balances in all Deferred Accounts (other than the Common Stock
Fund) shall be made to the Participant or their designated beneficiary, spouse
or estate, as the case may be, in cash and (b) the number of shares of Common
Stock in the Common Stock Fund shall be made to Participants or their designated
beneficiaries, spouses or estates, as the case may be, in a single lump sum cash
payment or in shares of Common Stock and cash for any fractional shares equal to
the number of shares in such Participant’s Common Stock Fund at the election of
such Participant, designated beneficiary, spouse or estate, as the case may be,
on or as soon as reasonably practicable following such termination. No
additional deferred Director Fees shall be credited to the Deferred Accounts of
Participants after termination of the Plan.

 

8. Transition Rules. As of the effective date of the amended and restated Plan
(July 24, 2003), Directors have elected, as of January 1, 2003, to either defer
100% of their Director’s Fees in Stock Units (as defined in the Plan

 

3



--------------------------------------------------------------------------------

prior to the July 24, 2003 amendments) or take their Director Fees in cash.
Notwithstanding anything to the contrary contained herein, on or before
September 30, 2003, Participants will need to complete a new Election Form for
Director Fees accruing on and after November 1, 2003. The new Election Form
shall cancel any previous Election Forms currently on file with the Company with
respect to the period on and after November 1, 2003 for calender year 2003. If
an Election Form is not filed with the General Counsel by September 30, 2003,
the Participant shall be deemed to have elected the option specified in Section
4(a)(i) until a completed Election Form has been delivered to the General
Counsel and has become effective.

 

Director Fees accruing after June 30, 2003 and before November 1, 2003 will be
paid in cash or invested in Stock Units pursuant to elections on file with the
Company as of January 1, 2003 and in accordance with the Plan as in effect prior
to the July 24, 2003 amendments, except as follows:

 

(a) The annual retainer portion of Directors Fees payable in cash for the period
of October 1, 2003 through October 31, 2003 shall be paid on October 31, 2003 in
the amount of 8.33% of the annual retainer.

 

4



--------------------------------------------------------------------------------

(b) Directors Fees payable in Stock Units shall be paid on October 31, 2003 and
shall be equal to those number of Stock Units calculated by taking the cash
value of (i) all Directors Fees and (ii) cash dividends the Participant would
have received had he been the owner on each such dividend record date of a
number of shares of Common Stock equal to the number of Stock Units in his Stock
Unit Account (as defined in the Plan prior to the July 24, 2003 amendments), in
each case payable from July 1, 2003 through October 31, 2003 and dividing such
amount by the Fair Market Value of a share of Common Stock on October 31, 2003.

 

9. General Provisions.

 

(a) No Participant shall have any right, title, or interest in any assets,
accounts or funds that the Company may establish to aid in providing benefits
under the Plan or otherwise. The Plan does not create or establish any fiduciary
relationships between the Company and the Participant or his or her beneficiary
under the Plan, nor will any interest other than that of an unsecured creditor
exist.

 

(b) For all purposes of the Plan, the Fair Market Value of a share of Common
Stock as of a given date shall be the average of the high and low transaction
prices of a share of Common Stock as reported in the New York Stock Exchange
Composite Transactions on such date, or if there shall be no reported
transaction for such date, then on the next preceding date for which trades were
reported.

 

(c) Shares of Common Stock distributed under the Plan shall not be taken from
the authorized but unissued shares of the Company.

 

(d) Nothing contained in the Plan shall constitute a guaranty by the Company or
any other person or entity, that the assets of the Company will be sufficient to
pay any benefit hereunder. No Participant or beneficiary shall have any right to
receive a distribution under the Plan, except in accordance with the terms of
the Plan.

 

(e) Establishment of the Plan shall not be construed to give any Participant the
right to be retained as a member of the Board.

 

(f) Neither a Participant nor any other person shall have any right to commute,
sell, assign, transfer, pledge, anticipate, mortgage or otherwise encumber,
hypothecate or convey in advance of actual receipt the amounts, if any, payable
hereunder, or any part thereof, which are, and all rights to which are,
expressly declared to be nonassignable and nontransferable. No part of the
amounts payable shall, prior to actual payment, be subject to garnishment,
seizure or sequestration for the payment of any debts owed by a Participant or
any other person, nor be transferable by operation of law in the event of a
Participant’s or any other person’s bankruptcy or insolvency.

 

(g) The Board, General Counsel, employees, officers and directors of the Company
shall not be held liable for, and shall be indemnified and held harmless by the
Company against, any loss, expense or liability relating to the Plan which
arises from any action or determination made in good faith.

 

(h) The Company shall withhold from any deferred or nondeferred Director Fee, or
any distributions made pursuant to the Plan, any amounts required by applicable
federal, state and local tax laws and regulations thereunder to be withheld.

 

(i) If any provision of this Plan shall be held illegal or invalid for any
reason, such illegality or invalidity shall not affect the remaining parts
hereof, but this Plan shall be construed and enforced as if such illegal or
invalid provision had never been inserted herein.

 



--------------------------------------------------------------------------------

(j) Any notice under the Plan shall be in writing and shall be personally
delivered, mailed postage paid as first class U.S. Mail or sent by reliable
overnight courier. Notices shall be deemed given when actually received by the
recipient. Notices shall be directed to the Company at its offices at 2525
Armitage Avenue, Melrose Park, Illinois 60160-1163, Attention: General Counsel;
to a Participant at the address stated in his or her Election Form; and to a
beneficiary entitled to benefits at the address stated in the Participant’s
beneficiary designation, or to such other addresses any party may specify by
notice to the other parties.

 

(k) This Plan shall be governed by and construed in accordance with the laws of
the State of Illinois, without regard to its conflict of laws principles.

 



--------------------------------------------------------------------------------

ANNEX A Deferred Compensation Plan for Non-Employee Directors Investment Fund
Choices

Asset Class

--------------------------------------------------------------------------------

  

Style

--------------------------------------------------------------------------------

  

Investment Fund Name

--------------------------------------------------------------------------------

Large Cap

   Value    Large Cap Value/John A. Levin & Co. Fund      Index    S&P 500 Index
Fund      Growth    Large Cap Growth/Morgan Stanley Fund

--------------------------------------------------------------------------------

Mid Cap

   Value    American Century Equity Income      Growth    Artisan Mid Cap

--------------------------------------------------------------------------------

Small Cap

   Value    Small Cap Value/Berger Fund      Growth    Small Cap
Growth/TimesSquare Fund

--------------------------------------------------------------------------------

International

   Growth    American Century International Growth

--------------------------------------------------------------------------------

Balanced

   Value    Gabelli Westwood Balanced

--------------------------------------------------------------------------------

Fixed Income

   Stable
Value    Guaranteed Income Fund

--------------------------------------------------------------------------------

Company Stock

   Hybrid    Alberto-Culver Company Class B Common Stock

--------------------------------------------------------------------------------

 